t c summary opinion united_states tax_court steven l jarvis and estate of cynthia s jarvis deceased steven l jarvis special administrator petitioners v commissioner of internal revenue respondent docket no 24503-11s filed date steven l jarvis pro_se and for the estate of cynthia s jarvis najah j shariff for respondent summary opinion kerrigan judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed the decision to be entered is not reviewable by any other court and this opinion shall not be treated as a precedent for any other case unless otherwise indicated all section references are to the internal_revenue_code in effect for the year at issue and all rule references are to the tax_court rules_of_practice and procedure we round all monetary amounts to the nearest dollar respondent determined a dollar_figure income_tax deficiency and a dollar_figure accuracy-related_penalty under sec_6662 for petitioners’1 tax_year the issues for our consideration are whether petitioner husband received taxable_income of dollar_figure upon the termination of a life_insurance_policy and whether petitioners are liable for an accuracy-related_penalty under sec_6662 background the parties have stipulated some of the facts which are so found when they petitioned the court petitioners were married and resided in california in petitioner husband purchased a whole_life_insurance policy with a face value of dollar_figure with connecticut general life_insurance co the annual premium payment amount was dollar_figure for the first years of the policy petitioner husband selected the automatic premium loan provision on his application the automatic premium loan provision provided that if petitioner husband failed to pay a 1petitioner wife passed away after the petition was filed for simplicity we refer to petitioner husband and the estate of petitioner wife collectively as petitioners premium the insurance_company would extend his coverage by paying the premium automatically via a policy loan against the cash_value of the policy in petitioner husband modified his whole_life_insurance policy with connecticut general life_insurance co replacing his old policy with a new one that had dollar_figure of coverage the annual premium for this policy was dollar_figure petitioner husband again elected the automatic premium loan provision in petitioner husband made a deposit of dollar_figure in a premium deposit account the deposit covered premiums through petitioner husband made no other deposits from to connecticut general life_insurance co used the automatic premium loan provision to make premium payments automatically with loans against the cash_value of the policy from to connecticut general life_insurance co and later lincoln national insurance co which acquired petitioner husband’s insurance_policy sent annual statements to petitioner husband notifying him of the growth of the premium loans and the interest due the insurance_companies sent these annual statements to the address petitioner husband listed on his applications which is the same as the address that petitioners listed on their petition under the policy the policy would lapse if its cash_value could no longer cover the premium payments this would occur if the outstanding loan balance and interest exceeded the policy’s cash_value on date lincoln national insurance co notified petitioner husband that his policy had lapsed because the outstanding loan balance and interest exceeded the policy’s cash_value on date lincoln national insurance co notified petitioner husband that his policy had terminated effective date at the time of the lapse petitioner husband had an outstanding loan balance of dollar_figure lincoln national insurance co issued petitioner husband a form 1099-r distributions from pensions annuities retirement or profit-sharing_plans iras insurance contracts etc for tax_year the form 1099-r showed a gross distribution of dollar_figure and a taxable_amount of dollar_figure petitioners timely filed their form_1040 u s individual_income_tax_return for tax_year petitioners did not include the taxable_amount of dollar_figure shown on the form 1099-r on date respondent sent petitioners the notice_of_deficiency showing an adjustment to income of dollar_figure for pensions and annuities discussion generally the commissioner’s determinations in a notice_of_deficiency are presumed correct and a taxpayer bears the burden of proving those determinations are erroneous rule a 290_us_111 in order to shift the burden the taxpayer must comply with all substantiation and recordkeeping requirements and cooperate with all reasonable requests by the commissioner for witnesses information documents meetings and interviews pursuant to sec_7491 see 116_tc_438 petitioners did not argue that the burden should shift and they failed to introduce credible_evidence that respondent’s determinations are incorrect accordingly the burden_of_proof remains on petitioners sec_61 defines gross_income as all income from whatever source derived unless otherwise provided generally any amount that is received under a life_insurance_contract or endowment_contract before the annuity_starting_date and that is not received as an annuity is included in gross_income to the extent it exceeds the investment_in_the_contract sec_72 a c the phrase investment_in_the_contract is defined generally as the aggregate amount of premiums or other consideration paid for the contract less the aggregate amount previously received under the contract to the extent it was excludible from gross_income sec_72 the derivation and computation of the amount reported as taxable_income on the form 1099-r that lincoln national insurance co issued upon termination of petitioner husband’s policy are not in dispute the only issue is whether this amount is includible in petitioners’ gross_income as an amount received within the meaning of sec_72 for federal_income_tax purposes loans against the cash_value of a life_insurance_contract are treated as true loans from the insurance_company to the policyholder with the policy serving as collateral these loans are not taxable_distributions when received see minnis v commissioner 71_tc_1049 ledger v commissioner tcmemo_2011_183 atwood v commissioner tcmemo_1999_61 when lincoln national insurance co terminated petitioner husband’s policy the amounts of his policy_loans and capitalized_interest were charged against the proceeds from termination made available at that time this constructive distribution in satisfaction of the loans had the effect of a pro tanto payment of the policy proceeds to petitioners and so constituted income to them at that time to the extent it exceeded their investment in the policy ledger v commissioner tcmemo_2011_183 atwood v commissioner tcmemo_1999_61 a contrary result would permit policy proceeds including previously untaxed investment returns to escape tax altogether accordingly we hold that respondent correctly determined that petitioners received taxable_income of dollar_figure as a constructive distribution upon the termination of petitioner husband’s life_insurance_policy with lincoln national insurance co respondent also determined that petitioners are liable for an accuracy-related_penalty under sec_6662 on the underpayment_of_tax for tax_year sec_6662 imposes a penalty on the portion of an underpayment_of_tax attributable to among other things a substantial_understatement_of_income_tax sec_6662 a substantial_understatement_of_income_tax is defined as an understatement that exceeds the greater of of the tax required to be shown on the return for the taxable_year or dollar_figure sec_6662 respondent determined that petitioners should have reported dollar_figure on their federal_income_tax return and that they understated their tax by dollar_figure an amount that is more than of the tax required to be shown on the return for the taxable_year and also more than dollar_figure thus respondent correctly determined that petitioners substantially understated their income_tax petitioners are therefore liable for the accuracy-related_penalty unless they can show that any part of the understatement is attributable to an item that was adequately disclosed and has a reasonable basis or for which there was substantial_authority for its tax treatment sec_6662 petitioners although issued a form 1099-r by lincoln national insurance co indicating the taxable_amount upon termination of petitioner husband’s insurance_policy neither disclosed on their income_tax return the taxable_amount reported on the form 1099-r issued by lincoln national insurance co nor explained why the amounts shown thereon were not reported on their income_tax return see sec_6662 sec_1_6662-4 and f income_tax regs petitioners contend that they did not receive the information regarding the taxable_income but lincoln national insurance co mailed the form 1099-r to petitioners’ correct address and they have not provided any evidentiary basis for a factual finding that they did not receive it petitioners also have not shown that any of the types of authority listed in sec_1_6662-4 income_tax regs would support their failure to report the taxable_amount of the payment of the policy proceeds as income if a taxpayer had reasonable_cause for and acted in good_faith regarding part of the underpayment no penalty is imposed on that part see sec_6664 sec_1_6664-4 income_tax regs an important factor for demonstrating reasonable_cause and good_faith is the extent of the taxpayer’s effort to determine the proper tax_liability sec_1_6664-4 income_tax regs petitioners did not explain what efforts they took to determine the proper tax_liability at the time of filing their tax_return accordingly we hold that petitioners are liable for the accuracy-related_penalty under sec_6662 as determined by respondent contentions we have not addressed are irrelevant moot or meritless to reflect the foregoing decision will be entered for respondent
